Citation Nr: 1815680	
Decision Date: 03/14/18    Archive Date: 03/23/18

DOCKET NO.  14-37 181	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for laxity, right knee.

2.  Entitlement to a compensable rating for residual surgical scar, right knee associated with degenerative joint disease, right knee.

3.  Entitlement to a compensable rating for hammer toe deformity, third toe, right foot status post arthroplasty.

4.  Entitlement to a compensable rating for residual surgical scar, right foot associated with hammer toe deformity, third toe, right foot status post arthroplasty.

5.  Entitlement to a compensable rating for hammer toe deformity, third toe, left foot status post arthroplasty.

6.  Entitlement to a compensable rating for residual surgical scar, left foot associated with hammer toe deformity, third toe, left foot status post arthroplasty.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Steven D. Najarian, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1979 to October 1984.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

In June 2017, the Veteran testified before the undersigned veterans law judge (VLJ) at a videoconference hearing held at the Columbia RO.  A transcript of the hearing is of record.

The Veteran has perfected an appeal with respect to entitlement to compensable ratings for residual surgical scars on the left foot and right foot.  See notice of disagreement of September 2013; VA Form 9 of February 2017.  Although the issues have not been certified to the Board, the Board has jurisdiction.  See 38 C.F.R. § 20.200 (2017).  Certification is used for administrative purposes and does not confer or deprive the Board of jurisdiction over an issue.  See 38 C.F.R. § 19.35 (2017).  The Board notes that it is more efficient to address the scar issues at the same time as the related hammer toe ratings that are also on appeal.

In January 2018, the Veteran filed a notice of disagreement (NOD) with respect to an August 2017 rating decision's denial of service connection for cervical spine disability, bilateral hearing loss, and tinnitus.  The Veterans Appeals Control and Locator System (VACOLS) indicates that the RO has acknowledged the Veteran's NOD.  These circumstances are distinguishable from those of Manlincon v. West, 12 Vet. App. 238 (1999) (where an NOD had not been recognized), and a Manlincon remand is not warranted at this time as to those service connection issues.

The appeal is REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Rating for Laxity of Right Knee

A rating decision of April 2007 granted service connection for degenerative joint disease of the right knee and for laxity of the right knee.  An evaluation of 10 percent was established for each disability.  In July 2012, the Veteran filed a claim for rating increase.  A rating decision of September 2012 continued the 10 percent ratings for both right-knee disabilities.  The Veteran perfected an appeal as to the rating for the knee laxity disability only.  See notice of disagreement September 2013; VA Form 9 of October 2014.

The Veteran underwent a VA examination of his knees in July 2016.  The examiner noted the Veteran's report of flare-ups in which the knee feels "about to explode."  According to the examiner, it was not possible to state without mere speculation whether pain, weakness, fatigability, or incoordination significantly limit functional ability with flare-ups, because the examination was not conducted during a flare-up.
In Sharp v. Shulkin, 29 Vet. App. 26, 33 (2017), the United States Court of Appeals for Veterans Claims (the Court) clarified the responsibilities of a VA examiner and the Board when an examiner is asked to provide an opinion as to additional functional loss during flare-ups of musculoskeletal disability, pursuant to DeLuca v. Brown, 8 Vet. App. 202 (1995), and the examiner states that he or she is unable to offer such an opinion without resorting to speculation based on the fact that the examination was not performed during a flare-up.  The Court explained that case law and VA guidelines anticipate that examiners will offer flare-up opinions based on estimates derived from information procured from relevant sources, including lay (non-expert) statements.  An examiner must do all that reasonably should be done to become informed before concluding that a requested opinion cannot be provided without resorting to speculation.  Sharp found a VA examination to be inadequate because the examiner, although acknowledging that the appellant was not then suffering from a flare of any of his conditions, failed to ascertain adequate information, such as frequency, duration, characteristics, severity, and functional loss, regarding the flare-ups by alternative means.  The Board will remand for a VA examination that follows the guidelines of Sharp.

Rating of Right Knee Scar

In September 2013, the Veteran filed a notice of disagreement with respect to a September 2012 rating decision's assignment of a noncompensable rating for residual surgical scar, right knee associated with degenerative joint disease, right knee.  To date, no statement of the case (SOC) has been issued as to that issue.  Where a notice of disagreement has been filed but an SOC has not been issued, the Board must remand the claim to the AOJ so that an SOC may be issued.  See Manlincon v. West, 12 Vet. App. 238 (1999).  Accordingly, the Board will remand the issue.

Rating of Bilateral Hammer Toes

A rating decision of April 2007 granted service connection for hammer toe deformity of the third toe of the right foot, status post arthroplasty, and for hammer toe deformity of the third toe of the left foot, status post arthroplasty.  A noncompensable rating and an effective date of December 7, 2006 were assigned for each foot.  In July 2012, the Veteran filed a claim for rating increase.

Hammer toe is rated under Diagnostic Code (DC) 5282, which provides for a noncompensable rating for hammer toe of single toes, and a 10-percent rating for all toes, unilateral without claw foot.  See 38 C.F.R. § 4.71a, DC 5282 (2017).

In July 2016, the Veteran underwent a VA examination of the feet.  Hammer toe of the third, fourth, and little toes of both feet was diagnosed.  Hammertoe of the great toe and second toe of the right foot and left foot was not diagnosed.  The Veteran was also diagnosed with bilateral flat feet, metatarsalgia of the right foot, bilateral hallux valgus, and degenerative arthritis of both feet.

The July 2016 examination report is incomplete.  Specifically, there was right-foot and left-foot pain on examination that did not contribute to functional loss, but no response was provided on the form as to why the pain did not contribute to functional loss or additional limitations, despite the Veteran's report of painful ambulation as a functional loss or impairment.  The examiner also did not respond to form questions as to whether acquired pes cavus (clawfoot), Morton's neuroma, hallux rigidus, or malunion or nonunion of tarsal or metatarsal bones were diagnosed.  The latter medical findings are needed for the Board to determine whether a diagnostic code other than DC 5282 may afford the Veteran a higher disability rating for his foot disabilities.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5278, 5279, 5281, 5283 (2017).  Finally, although the examination form asked the examiner to describe, with examples, the functional impact of each diagnosed condition in terms of any impact on occupational tasks, the examiner did not specify such impact for each condition.  Only the broad statement "limited physical activity due to pain; painful when walking" was provided as to all diagnosed conditions.  See July 2016 VA examination report.

A VA examination or opinion must be adequate.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Because the July 2016 VA examination report does not contain sufficient detail, and higher ratings are available, it is incumbent upon the Board to return the report as inadequate for evaluation purposes.  See 38 C.F.R. § 4.2 (2017).  The Board will remand for a new VA examination.

Rating of Hammer Toe Scars

The Veteran is currently assigned a noncompensable rating under 38 C.F.R. § 4.118, DC 7805 for residual surgical scars of the third toe of the right foot and left foot associated with bilateral hammer toe deformity, status post arthroplasty.  The Veteran seeks compensable ratings.  See notice of disagreement of September 2013; VA Form 9 of February 2017.

DC 7804 provides for a 10 percent rating for one or two scars that are unstable or painful, a 20 percent rating for three or four scars that are unstable or painful, and a 30 percent rating for five or more scars that are unstable of painful.  Note (1) to DC 7804 defines an unstable scar as one where, for any reason, there is frequent loss of covering of skin over the scar.  Under Note (2), if one or more scars are both unstable and painful, 10 percent is added to the evaluation that is based on the total number of unstable or painful scars.  Under Note (3), scars evaluated under Diagnostic Codes 7800, 7801, 7802, or 7805 may also receive an evaluation under this DC 7804 when applicable.  DC 7805 states that other scars (including linear scars) and other effects of scars evaluated under DC 7800, DC 7801, DC 7802, and DC 7804 should be evaluated under an appropriate diagnostic code when not considered in a rating provided under Diagnostic Codes 7800 - 7804.  See 38 C.F.R. § 4.118, DC 7805 (2017).

The Veteran underwent a VA examination of the feet in July 2016.  The Veteran was found to have one-inch linear scars on both third toes.  The examiner determined that the scars were not painful or unstable, did not have a total area equal to, or greater than, 30 square centimeters (6 square inches), and were not located on the head, face, or neck.  See July 2016 VA examination report.  The examination report failed to reflect record evidence of painful scars.  Specifically, the Veteran reported in October 2014 that the scars on his feet were very irritated.  See Veteran's statement of October 2014.  He also reported in September 2013 that, for both feet, he had considerable irritation from the scarring and pain which resulted in cramping.  See notice of disagreement of September 2013.

The Veteran is competent to report his experienced symptoms, including pain.  See Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).  Because the July 2016 examination report did not address the Veteran's report of painful toe scars, the report was not based upon the complete facts.  See Daves v. Nicholson, 21 Vet. App. 46, 51 (2007), citing Green v. Derwinski, 1 Vet. App. 121, 123-124 (1991).  If an examination report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes.  See 38 C.F.R. § 4.2 (2017).  Clarification of the evidence is essential in this case for an appellate decision.  The Board will order an additional examination report.  See Bowling v. Principi, 15 Vet. App. 1, 12 (2001).

Accordingly, the case is REMANDED for the following action:

1. Undertake appropriate development to secure any outstanding treatment records relating to the remanded claims, and associate them with the claims file.  All records/responses received must be associated with the claims file.

2. Then schedule the Veteran for a VA examination with a podiatrist to evaluate the current severity of the service-connected disabilities of the left foot and right foot, including hammer toe and all associated scars.  The Veteran's virtual claims file must be made available for the examiner's review.  All testing deemed necessary to rate the foot disabilities and associated scars under the criteria of the VA rating schedule must be conducted, and the results reported in detail.

All symptoms relating to the Veteran's left foot and right foot shall be set forth in detail.  The examiner shall specifically report the nature and severity of any pes planus, weak foot, claw foot (pes cavus), metatarsalgia, hallux valgus, hallux rigidus, hammer toe specified for each toe, malunion or nonunion of the tarsal or metatarsal bones, or any other foot disorder.

For each diagnosed disability, the examiner shall equate the level of impairment to "moderate," "moderately severe," or "severe" disability and describe the symptoms the Veteran experiences.

The examiner must describe the Veteran's toe scars, to include their total aggregate size and whether they are painful, unstable, or productive of other symptomatology.

If there is a medical basis to support or doubt the Veteran's account of past or current symptoms, including pain, the examiner should provide an explanation.

An explanation (rationale) is requested for all opinions provided.

3. Schedule the Veteran for an appropriate VA medical examination with a qualified examiner to assess the orthopedic manifestations of disability of the right knee, including any associated scar(s).  The Veteran's virtual claims file must be made available for the examiner's review.  All testing deemed necessary to rate the knee disability and scar disability under the criteria of the VA rating schedule must be conducted, and the results reported in detail.

Regarding the orthopedic manifestations, the examiner is asked to indicate the point during range-of-motion testing that motion is limited by pain.  The examiner should test the range of motion in active motion, passive motion, weight-bearing, and non-weight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should explain why.

The examiner should describe the extent of any functional loss due to weakened movement, excess fatigability, incoordination, or pain on use, and should state whether any pain claimed by the Veteran is supported by adequate pathology and/or is evidenced by visible behavior such as facial expression or wincing.

If the Veteran is not suffering from a flare-up of his knee disability at the time of the examination, the examiner must attempt to ascertain information, such as frequency, duration, characteristics, severity, and functional loss, regarding any flare-ups by alternative means and to estimate the functional impact of flare-ups in terms of range of motion on the basis of that information.

If no laxity, instability, or atrophy of the right knee is found upon examination, the examiner should address any prior findings of instability, laxity, and atrophy in the record, and account for any apparent improvement.

The examiner should also describe the Veteran's knee scar(s) in detail, to include the total aggregate size of such scars and whether they are painful, unstable, or productive of other symptomatology.

If there is a medical basis to support or doubt the Veteran's account of past or current symptoms, including pain, the examiner should provide an explanation.

An explanation (rationale) is requested for all opinions provided.

4. After completion of the requested development and any further warranted development, issue a statement of the case (SOC) as to entitlement to a compensable rating for residual surgical scar, right knee associated with degenerative joint disease of the right knee, and readjudicate all remanded issues.  If any benefit sought on appeal is not granted, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC) and the requisite opportunity to respond, before the case is returned to the Board.

The appellant and his representative have the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
G. A. Wasik
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2017).




